SULLIVAN, Judge
(concurring in the result):
Mil.R.Evid. 504(c)(2), Manual for Courts-Martial, United States, 1984, states:
(2) Spousal incapacity and confidential communications. There is no privilege under subdivisions (a) or (b):
(A) In proceedings in which one spouse is charged with a crime against the person or property of the other spouse or a child of either, or with a crime against the person or property of a third person committed in the course of committing a crime against the other spouse....
H is appellant’s niece. She lived with appellant from age 2 to 12 because Janet Evans was unable to care for her. I would hold that H was a “defacto” child of appellant and his wife for purposes of this rule.
*337On the hearsay question noted by Senior Judge Everett and not granted for review by this Court, I find no error. The prosecution wanted to introduce evidence of the words of Mrs. McCarty to show her knowledge of or state of mind as to H’s complaint against her husband. Since no complaint had been made by H at the time Mrs. McCarty said these words, the prosecution hoped the members would infer that her knowledge or state of mind was caused by her husband’s telling her incorrectly that such a complaint was made or that such a complaint would be made. Such action by appellant was relevant as evidence of his consciousness of his guilt. The initial evidentiary proposition that Mrs. McCarty said certain words can be proved by testimony of someone hearing those words without violating the hearsay rule if such evidence is not offered to establish the truth of those words. Cf. Mil.R.Evid. 801(c) (“Hearsay is a statement ... offered in evidence to prove the truth of the matter asserted.”).